Title: John Thaxter to Abigail Adams, 16 August 1782
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Hague 16th. August 1782
     
     I am to express my Acknowledgments to You for your kind favor of the 17th. June last, with which I was honoured this day. I expressed my Chagrin in not recieving a Letter by the Firebrand in mine of the 27th. July, which accompanies this. Little did I think that in that moment the tender sympathetic Heart of Portia was sharing, and participating in the Cares and Agonies of her dear Sister, who was waiting in aweful Suspense the Issue of her dear Mr. Cranch’s Illness. We know not yet the Event, but hope that the Change was favorable. The Gazette of July 1st. makes no mention of his Death, and We flatter ourselves still with Hopes of his Recovery. May he who directs righteously all Events graciously grant it, and continue him still in Existence for the sake of his Family and Mankind. He is indeed an Ornament to human Nature, and has discharged the Duties of his several Relations in Life with a Fidelity that will ever distinguish his Character and point him out as an illustrious Pattern and Example to those, who wish to be great and good. My Heart bled at the pathetic Recital You gave me of his Sickness; and who is there that knows the Man that can withhold the sympathetic Tear? I venerate his Character, for he is indeed a venerable Man. I am impatient and tremble at the Idea of recieving the next Letter from home. May kind Heaven be propitious.
     
     
      August 18th.
     
     My Situation in this place is on many accounts more eligible than that at Amsterdam was. The Air is purer and We are much nearer the Sea. But You tell me, Madam, I sigh for America. It is true indeed, and so I should if I dwelt in any Paradise that Nature or Art has formed in the old World. I am not homesick neither for I should be happy (had I the means) to pass two Years in France before my Return, to see a little the face of that Kingdom and to acquire more perfectly the Language. I should be happy to a certain degree I mean. However this cannot take place, and I must run the hazard of a British Prison sooner or later. I perfectly agree with You, Madam, that it is better to become a Captive in America than a Captive in a British Prison. The former Captivity I have been long accustomed to and am perfectly reconciled to it. I love the Toils the busy God has made. They are the first Webs which gently hold the willing Swain. I wish extremely to be fixed down in some reputable business but I fear it will be a long time first. Patience however sufficient unto the day is &c. I am a Batchelor to day, I may be tomorrow, and shall be I believe ten Year hence. If I do not cease to be tormented with Reveries, Visions and Dreams about this said subject of Matrimony, I shall be a Batchelor from Choice. I have been in the fidgets this Week past with a confounded Dream about being married and my Wife having three Children at a Birth, all born crying and yelping as if possessed. I cried out, oh Lord deliver from this Bondage thy miserable ruined Servant. Twice before I have dreamt of being connected with two young Ladies I love and esteem very much—as often repented and wept bitterly. I have almost taken the Vow of Celibacy, and nobody would care for that I believe. I fancy these are hints (pretty broad ones too) to remain even as I am. I intend to consult St. Paul upon the Matter and make up Judgment after a full hearing on both sides. You see what Sylphs are about me.
     As to the dear Girls for whom I have expressed a particular Regard, I am very sorry that no young Gentlemen are to be found to their Taste. They are indeed virtuous and deserving, and merit Partners of the same Character. They possess all the Virtues and Accomplishments necessary in that Relation of Life, and whoever renders himself agreable to either cannot be otherwise than happy. I had thought the amiable Sally already connected. She is another of the deserving ones, and I wish her most sincerely happily fixed.
     
     
      19th.
     
     Mr. Guild, who takes my Letters, has just arrived here, and leaves me but little time to add: I hope he will be more fortunate this Passage.
     I am not able to write all my friends by this Opportunity. I have not as yet Strength sufficient. The repeated Attacks of the Fever have weakend my Nerves, but I shall soon get over that.
     
     Mr. Guild will be able to give You so good an Account of Politicks as to render it unnecessary for me to say any thing. The English are as much disposed to tricking and Chicane as ever. They want Peace, but have either not Virtue, Honor or Sense enough to make it. The American Pill is yet a little unpalatable. It will however go down in time. Patience, Perseverance and Firmness are the only requisites.
     My Friend Storer is with me at present, which makes me very happy. He means to remain here sometime, and is learning French—is very well. Please to remember me to all Friends—to the dear Girls particularly. I long to embrace them.
     
      I have the honor to be, with an invariable Respect & Esteem, Madam, your most Ob. & M. H. S.,
      J.T.
     
    